Citation Nr: 1116439	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  03-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Evaluation of post-traumatic stress disorder (PTSD), rated as 50 percent disabling prior to November 18, 1997 and 70 percent from that date.

2. Entitlement to an effective date earlier than November 18, 1997 for the grant of a 70 percent evaluation for PTSD.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to November 18, 1997.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION


The Veteran served on active duty from October 1986 to September 1993.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada denying entitlement to service connection for psychiatric disabilities including PTSD.  An August 2004 Stipulated Agreement between counsel for VA and the Veteran provided that the Veteran would be granted entitlement to service connection for PTSD and assigned a rating of 50 percent for PTSD, effective September 30, 1993, the day after separation from service.  This appeal concerns the ratings and effective dates assigned for PTSD and a subsequently granted TDIU.

In October 1998, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In August 2004, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion by counsel for VA and the Veteran to vacate and remand an April 2003 Board decision.

The Board remanded the claims in February 2005 and denied them in April 2008.  The Veteran again appealed to the Court, and in April 2009 the Court granted the parties' joint motion to vacate and remand the Board's April 2008 decision.  The Board again denied the claims in September 2009, the Veteran again appealed to the Court and in November 2010 the Court granted the parties' joint motion to vacate and remand the Board's decision.

FINDINGS OF FACT

1. The Veteran's PTSD has been manifested by symptoms approximating total occupational and social impairment since the September 30, 1993 effective date of the grant of service connection.

2.  TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claims for TDIU and PTSD are premised on the same evidence.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 100 percent for PTSD have been met from September 30, 1993.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2. The grant of a 100 percent rating for PTSD renders moot the appeal of the denials of claims for TDIU and an earlier effective date for a 70 percent rating for PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, as the Board is granting the full benefit sought on appeal, i.e., a 100 percent rating for PTSD from the day after separation from service, and dismissing the remaining claims as moot, there are no further VCAA duties in this case.  See Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Analysis

As noted above, this case has a complicated procedural history and the issues on appeal have been recharacterized more than once.  The Veteran is currently in receipt of service connection for PTSD with staged ratings of 50 percent from September 30, 1993 and 70 percent from November 19, 1997.  The Veteran has also been granted a TDIU from November 19, 1997.  The issue has been stated as entitlement to an earlier effective date for a higher rating for PTSD, as well as entitlement to higher ratings for PTSD for various stages of the appeal.  The Court has held that, once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to subsequently make an earlier effective date claim after a prior final denial was not properly appealed.

In this case, the Veteran was denied entitlement to service connection for adjustment disorder and depression in March 1994 and filed a timely, June 1994 notice of disagreement, but, after the RO issued a December 1994 statement of the case, did not file a timely substantive appeal (i.e., within 60 days of the SOC or the remainder of the one year appeal period following the March 1994 rating decision).  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2010).  This would generally preclude an effective date based on the date of the initial claim that was denied, and the effective date initially assigned in the August 1997 RO decision granting service connection was October 12, 1995.  In a February 2000 decision, the Board granted an earlier effective date of June 8, 1994, the date of the NOD from the March 1994 denial.  However, the August 2004 Stipulated Agreement assigned an effective date of September 30, 1993 for the grant of service connection and a 50 percent rating for PTSD.  This would appear to vitiate the finality of the March 1994 denial and override any prior Board decision to the contrary.  See Kutrzeba v. Shinseki, 23 Vet. App. 61 (2009) (when VA enters into a Stipulated Agreement, the Board decision giving rise to the appeal is overridden, thereby mooting the case or controversy).

Thus, however, characterized, the Board is confronted with the claim that the Veteran is entitled to a 100 percent rating from September 30, 1993, the day following discharge from service.  The Veteran received psychiatric treatment during service, filed a claim for service connection for a psychiatric disorder within a year of separation from service, and has continued to seek service connection and the highest rating possible once service connection for PTSD was granted, other than her failure to file a timely substantive appeal in response to the RO's November 1994 SOC, a failure that the Stipulated Agreement appears to render moot.  The issue of whether the Veteran is entitled to a 100 percent rating from September 30, 1993 is therefore before the Board.  In his most recent, February 2011 submission, the Veteran's attorney requested a 100 percent rating from September 30, 1993 for the Veteran's PTSD.  For the following reasons, the Board will grant this request.

Effective November 7, 1996, VA revised the criteria for diagnosing and evaluating psychiatric disabilities.  61 Fed. Reg. 52695 (1996).  Under the criteria effective prior to November 7, 1996, a 100 percent schedular rating was warranted when the attitudes of all contacts, except the most intimate, were so adversely affected as to result in virtual isolation in the community; there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in a profound retreat from mature behavior; or there is was a demonstrable inability to obtain or retain employment.  38 C.F.R. § 4.132 (1996).  Significantly, each of the three criteria for a 100 percent rating under Diagnostic Code 9411 was an independent basis for granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  Thus, a demonstrable inability to obtain or retain gainful employment warranted a 100 percent rating under the former criteria.  Under the revised criteria, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Formula for Rating Mental Disorders.

The Court has held that while the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the 100 percent rating, they are not meant to be exhaustive, and the Board does need to find all or even some of the symptoms to award a 100 percent rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).

As noted in the multiple joint motions, there are many documents in the claims file indicating or suggesting that the Veteran's symptoms have approximated total occupational impairment since service.  These include the October 1993 VA evaluation report, the December 1993 VA examination report, Vet Center Dr. K.F.'s December 1995 letter indicating that the Veteran was unable to seek or maintain employment due to her sexual trauma history, the February 1997 VA examination report, Dr. K.F.'s  March 1997 addendum indicating that the Veteran's occupational functioning remained severely impaired, Vet Center social worker D.M.'s April 1997 letter indicating that the Veteran's PTSD symptoms continued to substantially impair her capacity for effective occupational and social functioning, and Dr. K.F.'s November 1997 certification that the Veteran had been unable to maintain employment since her discharge from the military.  While, as noted in the Board's prior decisions, the Veteran has not had many of the symptoms in the criteria for a 100 percent rating in the revised criteria, and she had some relationship with her husband and son, the above documents constitute significant probative evidence that the symptoms of the Veteran's PTSD since the effective date of the grant of service connection most closely approximated the total occupational and social impairment warranting a 100 percent rating under the former and revised criteria.  A rating of 100 percent is therefore warranted from September 30, 1993.

The award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating.  Locklear v. Shinseki, __ Vet. App. __, No. 09-2675, 2011 WL 474693, n. 2 (Feb. 11, 2011) (citing Herlehy v. Principi, 15 Vet.App. 33, 35 (2001)).  This is because a TDIU is only warranted "where the schedular rating is less than total," i.e., less than 100 percent, and a TDIU is considered a lesser benefit than a 100 percent rating.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).  Thus, the Board's grant of a 100 percent rating from the day after separation from service effectively moots the claim for an earlier effective date for TDIU.  In addition, the grant of a 100 percent rating from September 30, 1993 essentially grants an earlier effective date for a rating higher than 70 percent for PTSD, which renders moot the claim for an earlier effective date for a 70 percent rating for PTSD.  The remaining claims must therefore be dismissed.



ORDER

A 100 percent rating for PTSD is granted, effective September 30, 1993.

The claim for entitlement to an effective date earlier than November 18, 1997 for the grant of a 70 percent evaluation for PTSD is dismissed.

The claim for a TDIU prior to November 18, 1997 is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


